Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 3-10, and 12-14 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (U.S. Patent Pub. No. 2012/0124367).

Regarding claims 1, 12, and 13, Ota et al. teaches a method for re-registering a smart electricity meter in an ad hoc powerline communication network, wherein, following a registration in the powerline communication network during which a modem of the smart electricity meter has obtained routing information as well as encryption information by exchanges of messages in the powerline communication network, the method comprises: saving, by said smart electricity meter, in non-volatile memory routing information and encryption information, the routing information being saved in association with information representing an instant at which the saving is performed (paragraph 0080); and, in a subsequent re-registration of the smart electricity meter following a disconnection from the powerline communication network (paragraph 0045), the method comprises: retrieval by said smart electricity meter, of the routing and encryption information previously saved in the non-, wherein the routing information comprises an address allocated to said smart electricity meter for identifying said smart electricity meter in the powerline communication network and a routing table describing routes in said powerline communication network, each route being associated with time validity information, and the updating of the routing information relates to the deletion of each route the associated time validity information of which after updating shows lapsing of said route (paragraph 0044-0045, 0060, and 0068).

Regarding claim 3, Ota et al. teaches wherein said smart electricity meter saves in non-volatile memory the routing table on deletion of one or more routes from the routing table used by the modem for communicating in the powerline communication network, and on addition of one or more routes in said routing table used by the modem for communicating in the powerline communication network (paragraph 0068).

Regarding claim 4, Ota et al. teaches wherein said smart electricity meter saves the routing table in non-volatile memory at regular intervals (paragraph 0065).

claim 5, Ota et al. teaches wherein the encryption information comprises an encryption key used by the modem for communicating in an encrypted manner in the powerline communication network (paragraph 0062).

Regarding claim 6, Ota et al. teaches wherein the encryption key is saved in non-volatile memory in an encrypted manner (paragraph 0068).

Regarding claim 7, Ota et al. teaches wherein said smart electricity meter saves the encryption key in non-volatile memory on reception of a message renewing said encryption key (paragraph 0058).

Regarding claim 8, Ota et al. teaches wherein, when the updating of the routing information shows that said routing information has all lapsed, the modem performs the re-registration by exchanges of messages in the powerline communication network in order to re-obtain the routing information and the encryption information (table 3).

Regarding claim 9, Ota et al. teaches wherein, the smart electricity meter implementing a mechanism for checking the presence of a communication link governing the status of the state of the powerline communication network, the modem performs the re-registration by exchanges of messages in the powerline communication network in order to re-obtain the routing information and the encryption information when the status of the state of the powerline communication network has lapsed (paragraph 0045).
claims 10 and 14, Ota et al. teaches wherein the smart electricity meter comprises an application, as well as: a unit controlling the application; a unit controlling the modem; a non-volatile memory accessible to the unit controlling the application but not to the unit controlling the modem; and a volatile memory accessible to the unit controlling the modem but not to the unit controlling the application; and wherein the routing information and the encryption information are saved in non-volatile memory by the unit controlling the application on behalf of the unit controlling the modem and in that the unit controlling the modem uses the volatile memory for storing and updating the routing information and the encryption information used by the modem for communicating in the powerline communication network (fig. 2A and 2B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433